Exhibit 10.3

AMENDMENT NO. 8 TO
LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 8 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 8”) dated July
31, 2006, by and among AEP Industries Inc. (“Borrower”), the parties from time
to time to the Loan Agreement (as hereinafter defined) as lenders (each
individually, a “Lender” and collectively, “Lenders”) and Wachovia Bank,
National Association, successor by merger to Congress Financial Corporation, in
its capacity as agent for Lenders (in such capacity, “Agent”).

W I T N E S S E T H

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may make loans and advances
and provide other financial accommodations to Borrower as set forth in the Loan
and Security Agreement, dated November 20, 2001, by and among Agent, Lenders and
Borrower, as amended by Amendment No. 1 to Loan and Security Agreement dated
December 9, 2001, Amendment No. 2 to Loan and Security Agreement dated July 10,
2002, Amendment No. 3 to Loan and Security Agreement dated October 16, 2002,
Amendment No. 4 to Loan and Security Agreement dated February 3, 2005, Consent
and Amendment No. 5 to Loan and Security Agreement dated as of February 25,
2005, Amendment No. 6 to Loan and Security Agreement dated May 12, 2005 and
Amendment No. 7 to Loan and Security Agreement dated October 28, 2005 (as
amended hereby and as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto (collectively, together with the Loan
Agreement, the “Financing Agreements”); and

WHEREAS, Borrower has requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement in connection with the proposed purchase by
Borrower or its subsidiaries of certain shares of Borrower;

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.     DEFINITIONS.


(A)   ADDITIONAL DEFINITIONS.  AS USED HEREIN, EACH OF THE FOLLOWING TERMS SHALL
HAVE THE MEANING GIVEN TO IT BELOW AND THE LOAN AGREEMENT SHALL BE DEEMED AND IS
HEREBY AMENDED TO INCLUDE, IN ADDITION AND NOT IN LIMITATION, THE FOLLOWING
DEFINITIONS:

“Amendment No. 8” shall mean Amendment No. 8 to Loan and Security Agreement by
and among Agent, Lenders and Borrower as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


--------------------------------------------------------------------------------


“Finance Co.” shall mean AEP Industries Finance Inc., a Delaware corporation and
newly-formed, wholly-owned Subsidiary of Borrower.

“Finance Co. Investment” shall mean any loan or advance to, or other investment
in (by capital contribution, dividend or otherwise), Finance Co. by Borrower,
provided, that, as to any such loan, advance or other investment, each of the
following conditions is satisfied:  (i)  as of the date of any such loan,
advance or other investment and after giving effect thereto, no Default or Event
of Default shall exist or have occurred, (ii)  as of the date of any such loan,
advance or other investment, and after giving effect thereto, if there are any
Loans or Letter of Credit Accommodations outstanding as of such date and after
giving effect to any such loan, advance or investment, (A) as of the date of any
such payment, and after giving effect thereto, Excess Availability shall be not
less than $20,000,000 and (B) as of the date of any such payment and after
giving effect thereto, the aggregate amount of all payments in respect of
Permitted Transactions shall not exceed $75,000,000 in the fiscal year of
Borrower ending October 31, 2006 or $50,000,000 in any fiscal year thereafter,
and (iii) all of the proceeds of any such loan, advance or other investment
shall be used by Finance Co. to make a substantially contemporaneous payment to
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock of Borrower permitted under Section 9.11(c) hereof.


(B)   AMENDMENT TO DEFINITION.  THE TERM “PERMITTED TRANSACTIONS” IN SECTION
1.80 OF THE LOAN AGREEMENT IS HEREBY AMENDED TO DELETE THE REFERENCE TO “SENIOR
SUBORDINATED NOTES” IN SECTION 1.80(B) THEREOF AND REPLACE IT WITH THE
FOLLOWING:  “NEW SENIOR NOTES”. THE TERM “PERMITTED TRANSACTIONS” IN SECTION
1.80 IS ALSO HEREBY AMENDED BY ADDING THE FOLLOWING NEW SECTIONS 1.80(E) AND
1.80(F) AT THE END  THEREOF:

“(e) any payment by any Subsidiary of Borrower in respect of the repurchase or
redemption of the Capital Stock of Borrower; and

(f) any Finance Co. Investment (without duplication of any amounts paid to
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock of Borrower permitted under Section 9.11(c) using the proceeds
of such Finance Co. Investment that constitutes a Permitted Transaction).”


(C)   INTERPRETATION.  FOR PURPOSES OF THIS AMENDMENT NO. 8, ALL TERMS USED
HEREIN, INCLUDING BUT NOT LIMITED TO, THOSE TERMS USED AND/OR DEFINED HEREIN OR
IN THE RECITALS HERETO SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED THERETO IN
THE LOAN AGREEMENT AS AMENDED BY THIS AMENDMENT NO. 8.


2.     AMENDMENTS TO LOAN AGREEMENT.


(A)   USE OF PROCEEDS.  SECTION 6.7 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING THE LAST SENTENCE THEREOF IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:

“None of the proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended, in violation of such
Regulation U.”

2


--------------------------------------------------------------------------------





(B)   SALE OF ASSETS, CONSOLIDATION, MERGERS, DISSOLUTION, ETC.  SECTION 9.7(B)
OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING NEW SECTION
9.7(B)(IX) AT THE END  THEREOF:

“(ix) the issuance and sale by any Subsidiary of Borrower of its Capital Stock
to Borrower or any Subsidiary of Borrower in a transaction not otherwise
prohibited by this Agreement; or”


(C)    ENCUMBRANCES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 9.8 OF THE LOAN AGREEMENT, THE TERMS THEREOF SHALL NOT APPLY TO THE
RIGHT OF ANY SUBSIDIARY OF BORROWER TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST
ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, CHARGE OR OTHER ENCUMBRANCE WITH
RESPECT TO CAPITAL STOCK OF BORROWER OWNED BY SUCH SUBSIDIARY.


(D)   INDEBTEDNESS.  SECTION 9.9 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING NEW SECTION 9.9(P) AT THE END THEREOF:

“(p) to the extent not otherwise permitted by Section 9.9 hereof, any
Indebtedness of a Subsidiary of Borrower to Borrower arising pursuant to loans
or advances by Borrower to such Subsidiary permitted under Sections 9.10(g),
9.10(h), 9.10(j) or 9.10(l) hereof”.


(E)   LOANS, INVESTMENTS, ETC.


(I)        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 9.10(G)
OF THE LOAN AGREEMENT, SECTION 9.10(G) SHALL NOT APPLY TO ANY FINANCE CO.
INVESTMENT.


(II)       SECTION 9.10 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING NEW SECTION 9.10(L) AT THE END THEREOF:


“(L) ANY FINANCE CO. INVESTMENT.”


(F)    DIVIDENDS AND REDEMPTIONS.


(I)        SECTION 9.11(B) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“(b)    any Subsidiary of Borrower may make payments to Borrower in respect of:
(i)  dividends (including dividends made in shares of Capital Stock) or (ii) the
redemption or repurchase of any of the Capital Stock of such Subsidiary;”


(II)       SECTION 9.11(C) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

“(c)     Borrower may pay dividends or Borrower or any Subsidiary of Borrower
may redeem or repurchase any of the Capital Stock of Borrower, provided, that,
as to any payment of such dividend or for such redemption or repurchase each of
the following conditions is satisfied:

3


--------------------------------------------------------------------------------




(i)  such payment shall be made with funds legally available therefor,

(ii) such dividend or redemption or repurchase shall not violate any law or
regulation or the terms of any indenture, agreement or undertaking to which
Borrower or such Subsidiary is a party or by which Borrower or such Subsidiary
or either of their properties are bound,

(iii)  as of the date of the payment of such dividend or redemption or
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred,

(iv)  as of the date of any payment in respect of such dividend or redemption or
repurchase and after giving effect thereto, if there are any Loans or Letter of
Credit Accommodations outstanding as of such date after giving effect to any
such payment, (A) as of the date of any such payment, and after giving effect
thereto, Excess Availability shall be not less than $20,000,000 and (B) as of
the date of any such payment and after giving effect thereto, the aggregate
amount of all payments in respect of Permitted Transactions shall not exceed
$75,000,000 in the fiscal year of Borrower ending October 31, 2006 or
$50,000,000 in any fiscal year thereafter,”


(G)   TRANSACTIONS WITH AFFILIATES.  SECTION 9.12(A) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“(a)  purchase, acquire or lease any property from, or sell, transfer or lease
any property to, any officer, director or other Affiliate of Borrower, except
(i) in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s business (as the case may be) and upon fair and reasonable terms no
less favorable to Borrower than Borrower  would obtain in a comparable arm’s
length transaction with an unaffiliated person; or (ii) to the extent not
otherwise permitted by clause (i) hereof, the purchase or other acquisition by
Borrower or Finance Co. from Third Point Partners Qualified L.P., Third Point
Partners L.P., Third Point Offshore Fund, Ltd., Third Point Ultra Ltd., Third
Point Resources L.P., and Third Point Resources Ltd. of Capital Stock of
Borrower in an aggregate amount not to exceed the aggregate amount permitted for
redemptions, retirements, purchases or other acquisitions of such Capital Stock
under Section 9.11(c) hereof, upon fair and reasonable terms no less favorable
to Borrower than Borrower would obtain in a comparable arm’s length transaction
with an unaffiliated person; or”


(H)   PERMITTED TRANSACTIONS.


(I)           SECTIONS 9.9(E)(V)(B)(2) AND 9.9(O)(VI)(B)(2) OF THE LOAN
AGREEMENT ARE EACH HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE
FOLLOWING:  “AS OF THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING EFFECT THERETO,
THE AGGREGATE AMOUNT OF ALL PAYMENTS IN RESPECT OF PERMITTED TRANSACTIONS SHALL
NOT EXCEED $75,000,000 IN THE FISCAL YEAR OF BORROWER ENDING OCTOBER 31, 2006 OR
$50,000,000 IN ANY FISCAL YEAR THEREAFTER,”.


(II)          SECTION 9.9(O)(VI)(B)(3) OF THE LOAN AGREEMENT IS HEREBY AMENDED
TO DELETE THE WORDS “AT ANY TIME THE AGGREGATE AMOUNT OF ALL SUCH PAYMENTS
TOGETHER WITH THE AGGREGATE AMOUNT OF ALL PAYMENTS IN RESPECT OF PERMITTED
TRANSACTIONS EXCEED $50,000,000 IN ANY FISCAL YEAR” IN SUCH SECTION AND REPLACE
THEM WITH THE FOLLOWING:  “AT ANY TIME THE AGGREGATE AMOUNT OF ALL SUCH PAYMENTS
TOGETHER WITH THE AGGREGATE AMOUNT OF ALL PAYMENTS IN RESPECT OF PERMITTED
TRANSACTIONS EXCEED $75,000,000 IN THE FISCAL YEAR OF BORROWER ENDING OCTOBER
31, 2006 OR $50,000,000 IN ANY FISCAL YEAR THEREAFTER,”.


3.     CONSENT.  AGENT AND LENDERS HEREBY CONSENT AND AGREE THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 5 OF THE LOAN AGREEMENT OR
OTHERWISE, NEITHER AGENT NOR ANY OF THE LENDERS SHALL BE ENTITLED TO (I) A
PLEDGE OF, OR A SECURITY INTEREST OR OTHER LIEN IN, THE CAPITAL STOCK OF FINANCE
CO. OR ANY ASSETS OF FINANCE CO. OR (II) A GUARANTY BY FINANCE CO. OF ANY OF THE
OBLIGATIONS.


4.     REPRESENTATIONS AND WARRANTIES.  BORROWER REPRESENTS AND WARRANTS WITH
AND TO AGENT AND LENDERS AS FOLLOWS, WHICH REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION AND DELIVERY HEREOF, THE TRUTH AND ACCURACY OF, OR
COMPLIANCE WITH EACH, TOGETHER WITH THE

4


--------------------------------------------------------------------------------





REPRESENTATIONS, WARRANTIES AND COVENANTS IN THE OTHER FINANCING AGREEMENTS,
BEING A CONTINUING CONDITION OF THE MAKING OF ANY LOANS BY AGENT (OR AGENT ON
BEHALF OF LENDERS) TO BORROWER:


(A)   AS OF THE DATE HEREOF AND AFTER GIVING EFFECT TO THE CONSENTS PROVIDED FOR
HEREIN, NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.


(B)   THIS AMENDMENT NO. 8 AND EACH OTHER AGREEMENT OR INSTRUMENT TO BE EXECUTED
AND DELIVERED BY BORROWER IN CONNECTION HEREWITH HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY ALL NECESSARY ACTION ON THE PART OF BORROWER AND THE
AGREEMENTS AND OBLIGATIONS OF BORROWER CONTAINED HEREIN CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS.


5.     CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THE CONSENTS CONTAINED HEREIN
SHALL ONLY BE EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT IN A MANNER SATISFACTORY TO AGENT:


(A)   AGENT SHALL HAVE RECEIVED AN EXECUTED ORIGINAL OR EXECUTED ORIGINAL
COUNTERPARTS OF THIS AMENDMENT NO. 8 (AS THE CASE MAY BE), DULY AUTHORIZED,
EXECUTED AND DELIVERED BY BORROWER;


(B)   AGENT SHALL HAVE RECEIVED SUCH APPROVALS OF THE LENDERS TO THE TERMS OF
THIS AMENDMENT NO. 8 AS MAY BE REQUIRED IN THE DETERMINATION OF AGENT UNDER THE
TERMS OF THE LOAN AGREEMENT; AND


(C)   AGENT SHALL HAVE RECEIVED A TRUE AND CORRECT COPY OF ANY CONSENT, WAIVER
OR APPROVAL TO OR OF THIS AMENDMENT NO. 8 WHICH BORROWER IS REQUIRED TO OBTAIN
FROM ANY OTHER PERSON, AND SUCH CONSENT, WAIVER OR APPROVAL SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT.


6.     PROVISIONS OF GENERAL APPLICATION.


(A)   EFFECT OF THIS AMENDMENT.  EXCEPT AS MODIFIED PURSUANT HERETO, NO OTHER
CHANGES OR MODIFICATIONS TO THE FINANCING AGREEMENTS ARE INTENDED OR IMPLIED AND
IN ALL OTHER RESPECTS THE FINANCING AGREEMENTS ARE HEREBY SPECIFICALLY RATIFIED,
RESTATED AND CONFIRMED BY ALL PARTIES HERETO AS OF THE EFFECTIVE DATE HEREOF. 
TO THE EXTENT OF CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT NO. 8 AND THE
OTHER FINANCING AGREEMENTS, THE TERMS OF THIS AMENDMENT NO. 8 SHALL CONTROL. 
THE LOAN AGREEMENT AND THIS AMENDMENT NO. 8 SHALL BE READ AND CONSTRUED AS ONE
AGREEMENT.


(B)   FURTHER ASSURANCES.  EACH PARTY HERETO AGREES THAT, IF REASONABLY
REQUESTED BY ANY OTHER PARTY HERETO, IT WILL ENTER INTO SUCH ADDITIONAL
DOCUMENTS AND TAKE SUCH ADDITIONAL ACTIONS AS MAY BE NECESSARY TO EFFECTUATE THE
PURPOSES OF THIS AMENDMENT NO. 8.


(C)   GOVERNING LAW.  THE RIGHTS AND OBLIGATIONS HEREUNDER OF EACH OF THE
PARTIES HERETO SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, BUT EXCLUDING ANY PRINCIPLES OF
CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

5


--------------------------------------------------------------------------------





(D)   BINDING EFFECT.  THIS AMENDMENT NO. 8 SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


(E)   COUNTERPARTS.  THIS AMENDMENT NO. 8 MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, BUT ALL OF SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND
THE SAME AGREEMENT.  IN MAKING PROOF OF THIS AMENDMENT NO. 8, IT SHALL NOT BE
NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART THEREOF SIGNED BY
EACH OF THE PARTIES HERETO.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS
AMENDMENTS NO. 8 BY TELEFACSIMILE SHALL HAVE THE SAME FORCE AND EFFECT AS
DELIVERY OF AN ORIGINAL MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT NO. 8. 
ANY PARTY DELIVERING ANY EXECUTED COUNTERPART OF THIS AMENDMENT NO. 8 BY
TELEFACSIMILE SHALL ALSO DELIVER AN ORIGINAL MANUALLY EXECUTED COUNTERPART, BUT
THE FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY AND BINDING
EFFECT OF THIS AMENDMENT NO. 8 AS TO SUCH PARTY OR ANY OTHER PARTY.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

successor by merger to Congress Financial Corporation,

 

 as Agent and as Lender

 

 

 

By:

/s/ Thomas Grabosky

 

 

 

 

Title:

Director

 

 

 

 

 

 

AEP INDUSTRIES INC.

 

 

 

By:

/s/ James B. Rafferty

 

 

 

 

Title:

Vice President and Treasurer

 

 


--------------------------------------------------------------------------------




 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

/s/ Rebecca A. Ford

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 


--------------------------------------------------------------------------------